--------------------------------------------------------------------------------

Exhibit 10.1
 
Change In Control Policy
 
Scope
 
This policy is designed to cover a limited number of QAD Inc.
(Company) individuals whose positions and titles are defined as Company
President, Chief Executive Officer, Chief Financial Officer, and Executive Vice
President and such Vice Presidents and other individuals as are specifically
approved by the Compensation Committee of the Board (Compensation Committee) as
eligible for inclusion under this policy (Executives).  Only those Executives
who are specifically selected by the Compensation Committee shall be eligible
for benefits under this policy.
 
All Change in Control Agreements will follow the conditions set forth in this
Policy, except for terms and conditions in individually negotiated, written
agreements as approved by the Board.
 
Purpose
 
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Company’s Executives,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company.  Therefore, this Policy is intended to provide a
structured and predefined approach to the treatment of a limited number of
Executives in connection with a “Change in Control”.
 
It is imperative to diminish the inevitable distraction of certain Executives by
virtue of the personal uncertainties and risks created by a pending or
threatened Change in Control, to encourage the Executives’ full attention and
dedication to the Company currently and in the event of any threatened or
pending Change in Control, and to provide the Executives with compensation
arrangements upon a Change in Control which are competitive with those of other
corporations.
 
Key Objectives
 
 
·
Retain Top Executive Management through a period of uncertainty

 
·
Enhance the value of the entity to a prospective buyer

 
·
Preserve the neutrality of the Executive Management team in negotiating and
executing the transition

 
·
Keep the Executive Management team focused on the business rather than on their
personal financial security

 
·
Bridge the unemployment gap

 
Requirements
 
Benefits become payable to an Executive after both a Change in Control during
the term of an Executive’s Change in Control Agreement and the Executive’s
employment with the Company is terminated within an eighteen (18) month period
following the Change in Control either involuntarily by the Company without
Cause or by the Executive as a result of a “Change in Status” (defined below)
(such events referred to together as a "Double Trigger").
 
 
1

--------------------------------------------------------------------------------

 
 
Certain Equity Compensation (as defined below) acceleration benefits become
payable to an Executive that remains employed with the Company after a Change in
Control during the term of an Executive’s Change in Control Agreement.
 
No benefits shall be payable under this Policy and the provisions of this Policy
shall be of no force or effect unless (1) the Executive has a signed Change in
Control Agreement, (2) there shall have been a Change in Control, and (3) during
the eighteen (18) month term directly following the Change in Control the
Executive’s employment with the Company is terminated either involuntarily by
the Company without Cause or by the Executive as a result of a “Change in
Status” (defined below).  For all purposes under this Policy, references to
“termination of employment,” “employment terminates” and similar terms shall
mean “separation from service” as defined for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and regulations
promulgated thereunder.
 
Definitions:
 
“Change in Control”:
 
Shall mean the first occurrence of any of the following events:
 
 
·
Any person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) or persons acting as a group, other than
Pamela M. Lopker and Karl F. Lopker as joint holders, or either of them (the
“Lopkers”) or a living trust for their benefit over which they maintain control
of the assets of the trust and the voting rights for shares in the trust, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities.

 
·
A merger or consolidation of the Company with any other corporation, other than
a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company; or such surviving entity
outstanding immediately after such merger or consolidation; or

 
·
The sale or other disposition by the Company of all, or substantially all, of
the Company’s assets, other than a transfer to (i) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock, (ii) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (iii) a person,
or persons acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power represented by the Company’s
then outstanding voting securities, or (iv) an entity, fifty percent (50%) or
more of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (iii).

 
 
2

--------------------------------------------------------------------------------

 


Each of the foregoing events is intended to qualify as a change in ownership or
effective control for purposes of Section 409A(a)(2)(A)(v) of the Code, and this
Policy shall be interpreted accordingly.
 
“Change in Status”
 
Shall mean and exist upon the occurrence, within an eighteen (18) month period
following a Change in Control, of any of the following events regarding the
Executive’s duties, compensation, principal place of work, or employment status:
 
 
·
The Executive is assigned any duties which are wholly and clearly inconsistent
with the position and status of an executive of the Company, or a substantial
alteration in the nature, status or prestige of Executive’s official position
resulting in a decrease in authority or responsibilities from those in effect
immediately prior to a Change in Control;

 
·
The Executive’s Base Monthly Salary is decreased by the Company, or the
Executive’s benefits or opportunities under any employee benefit or incentive
plan or program of the Company is or are materially reduced other than in
connection with a reduction in salary or benefits generally applicable to all
employees of the Company;

 
·
The Executive’s principal office location is relocated to a location more than
twenty-five (25) miles from the Executive’s then present location without the
Executive’s written consent;

 
·
The Company fails to pay the Executive any deferred payments under any bonus or
incentive plans in a timely manner;

 
·
The Company fails to reimburse the Executive for business expenses in accordance
with the Company’s policies, procedures or practices;

 
·
The Company fails to agree to or actually indemnify the Executive for the
Executive’s actions and/or inactions, as either a director or officer of the
Company, to the fullest extent permitted by Delaware law, and the Company fails
to maintain reasonable levels of directors and officers liability insurance
coverage for the Executive when such insurance is available;

 
·
The Company fails to obtain a written agreement from any successor or assign of
the Company to assume and perform Executive’s employment agreement as then in
effect and the Change in Control Agreement; or

 
·
The Company purports to terminate the Executive’s employment for Cause and such
purported termination of employment is not effected in accordance with this
Policy.

 
“Agreement”
 
Shall mean a formal document approved by QAD’s officer in charge of legal
matters.  The Agreement shall be approved and signed by a designated member of
the Compensation Committee and the Executive to which the Agreement pertains.
 
 
3

--------------------------------------------------------------------------------

 
 
Termination for “Cause”
 
“Cause” shall mean (a) the Executive is convicted of a felony involving property
of the Company, or (b) the Executive, in carrying out the Executive’s duties
under any and all Company policies, is guilty of willful refusal to perform, or
willful neglect of, the Executive’s duties.  In the event that Executive’s
employment with the Company is terminated for Cause after a Change in Control
and during the term of an Agreement, Executive shall receive Executive’s full
base salary as earned through the Date of Termination at the rate in effect at
the time Notice of Termination is given.  Following payment of the salary
amount, the Company shall have no further obligations to Executive.
 
Three (3) Tiered Benefits Structure for Change in Control
 
Change in Control Benefits shall mean a lump sum payment, for the compensation
base, average annual bonus and benefit replacement calculations as described
below, delivered to the Executive within 30 days after the Double Trigger has
been satisfied.
 
 
·
Compensation Base is defined as an Executive’s highest fiscal year based salary
in effect within two years prior to the Change in Control

 
·
Average Annual Bonus is defined as an Executive’s average annual bonus for the
two full fiscal years immediately preceding the Change in Control

 
·
Vesting of any equity compensation granted under the QAD Inc. 2006 Stock
Incentive Program ("Equity Compensation") to commence at time of termination of
Executive’s employment

 
·
Payment to compensate for employee benefits being received at time of
termination of Executive’s employment

 
Tier #1 Benefits Structure:
 
 
·
Participation: Included in this Tier are the following Company Executives

 

 
1. 
Chief Executive Officer

 
2.  
President

 
3.  
Chief Financial Officer

 
 
·
Benefits:

 
 
·
Eighteen (18) months of compensation base

 
·
One and one-half (1 1/2) multiple of average annual bonus

 
·
Vesting of all Equity Compensation

 
·
Eighteen (18) months benefit replacement payment


 
4

--------------------------------------------------------------------------------

 
 
Tier #2 Benefits Structure:
 
 
·
Participation:     Included in this Tier, Executives with Position Title of
Executive Vice President, and other members of the Company’s Executive Committee
by prior approval of the Compensation Committee

 
 
·
Benefits:

 
 
●
Twelve (12) months of compensation base

 
●
One (1) multiple of average annual bonus

 
●
Vesting of all Equity Compensation

 
●
Twelve (12) months benefit replacement payment

 
Tier #3 Benefits Structure:
 
 
·
Participation:
Included in this Tier are Executives with titles of Vice President by prior
approval of the Compensation Committee and other individuals by prior approval
of the Compensation Committee

 
 
·
Benefits:

 
 
●
Six (6) months of compensation base

 
●
One (1) multiple of average annual bonus

 
●
Vesting of all Equity Compensation

 
●
Six (6) months benefit replacement payment



Compliance with Section 409A
 

 
·
Payment to Specified Employee:  If a payment obligation under the Agreement is
made to an Executive upon his or her separation from service while he or she is
a “specified employee” (as defined under Section 409A of the Code and determined
in good faith by the Compensation Committee), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1) after
giving effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3)
through (b)(12 that is scheduled to be paid within six (6) months after such
separation from service shall accrue with interest and shall be paid within 30
days after the end of the six-month period beginning on the date of such
separation from service or, if earlier, within 30 days after the appointment of
the personal representative or executor of the Executive’s estate following his
death.  During the 6-month delay period, interest shall accrue at the prime rate
of interest published in the northeast edition of The Wall Street Journal on the
date of Executive’s separation from service.  Accordingly, subject to the
requirements of Section 409A of the Code, an Executive may not receive his or
her Change in Control Benefits payment until 6 months after separation from
service.

 



 
5

--------------------------------------------------------------------------------

 
 

 
·
Compliance Intended:  This Policy is intended not to result in the imposition of
any tax, interest charge or other assessment, penalty or addition under Section
409A of the Code.  In addition to any specific references to Section 409A of the
Code in this Policy, all terms and conditions of this Policy are intended, and
shall be interpreted and applied to the greatest extent possible in such manner
as may be necessary, to comply with the provisions of Section 409A of the Code
and any rules, regulations or other regulatory guidance issued under Section
409A of the Code.  However, the Company does not guarantee any particular tax
effect to Executive.  The Company shall not be liable to Executive for any
payment made under this Agreement that is determined to result in an additional
tax, penalty, or interest under Section 409A of the Code, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A of the Code.

 



Right to Terminate Employment
 
Nothing in this Policy shall confer upon Executive any right to continue in the
employ of the Company or shall interfere with or restrict in any way the rights
of the Company, which are hereby expressly reserved, to discharge Executive at
any time for any reason whatsoever with or without cause.
 
 
6

--------------------------------------------------------------------------------